Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 8, 9, 12 is/are rejected under 35 U.S.C. 102(a)(1/2) as being anticipated by WO/2017/214621 A1 to Dinan

Re: Claim(s) 1, 5, 9
Dinan discloses a method of a user equipment (UE) for performing Listen Before Talk (LBT) for wireless communications over an unlicensed band (Fig. 14 and 0052 – LBT in unlicensed bands), 
the method comprising: determining an LBT scheme for transmitting an uplink (UL) signal in the unlicensed band among a plurality of LBT schemes being distinct from one another by at least one of whether the LBT is required to be performed, whether random-back-off is required to be performed, and a random-back-off time (Fig. 14.  0056 – various 
and transmitting the UL signal over the unlicensed band according to the determined LBT scheme (Fig. 14 – 1430.  0092 – LBT before transmission of uplink signals).  
Dinan further discloses a complementary method performed by a base station (see as analyzed above) and a UE for carrying out the method above (see Fig. 4) as required by claims 5 and 9.

Re: Claim(s) 4, 8, 12
Dinan in view of InterDigital discloses those limitations as set forth in the rejection of claim(s) 1 above.
Dinan further discloses wherein the LBT scheme is determined based on LBT indication information received from a base station (0090-0094 – Uplink grant DCI comprises an LBT type field which the UE uses to select an LBT procedures based on said LBT type field (see 0092)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 6, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dinan as applied to claim 1 above, and further in view of “On Frame Structure for NR-U Operation” (R1-1804868) to InterDigital.

Re: Claim(s) 2, 6, 10
Dinan in view of InterDigital discloses those limitations as set forth in the rejection of claim(s) 1 above.
Dinan does/do not appear to explicitly disclose wherein the LBT scheme is determined when the UL signal is transmitted in a channel occupancy time of a base station for the unlicensed band.
However, further attention is directed to InterDigital which discloses said limitation (Section 5, 3rd paragraph – shared COT disclosed.  Within the shared COT, no LBT or short LBT may be used to improve spectrum efficiency (i.e. two different LBT schemes).  The Examiner notes that the alternative construction of a plurality of LBT schemes implies that some type of determination of which scheme to use is required).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Dinan invention by employing the teaching as taught by InterDigital to provide the ability to determine an LBT scheme when using a shared COT between a base station and UE.  The motivation for the combination is given by InterDigital (See previous citation – improving spectrum efficiency).

Claim(s) 3, 7, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dinan in view of InterDigital as applied to claim 1 above, and further in view of “Discussion on Frame Structure and Scheduling for NR-U” (R1-1803949) to ZTE

Re: Claim(s) 3, 7, 11
Dinan in view of InterDigital discloses those limitations as set forth in the rejection of claim(s) 1 above.  
Dinan in view of InterDigital does/do not appear to explicitly disclose wherein the LBT scheme is determined based on a timing gap between transmission of a downlink (DL) signal of a base station and transmission of the UL signal indicated by the transmitted DL signal.
However, attention is directed to ZTE which discloses said limitation (Section 3.2, 2nd paragraph and Figure 2 - in NR, as flexible frame structure is allowed, the transmission scheme as illustrated in Figure 2 below can be supported for NR-U to improve the MCOT utilization efficiency. In this figure, the red represents a gap for gNB or UE performing LBT, and if the gap is <16us, LBT may not needed according to the ETSI regulation.  The Examiner notes that selection between LBT and no LBT (i.e. two different LBT schemes) is based on the size of the transmission gap between DL and UL data (as seen in Figure 2).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Dinan in view of InterDigital invention by employing the teaching as taught by ZTE to provide the ability to determine an appropriate LBT scheme based on a transmission gap size between DL and UL data transmission.  The motivation for the combination is given by ZTE (See previous citation - the transmission scheme as illustrated in Figure2 below can be supported for NR-U to improve the MCOT utilization efficiency).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASHIF SIDDIQUI whose telephone number is (571)270-3188.  The examiner can normally be reached on M-R 6:00 EST to 16:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/KASHIF SIDDIQUI/Primary Examiner, Art Unit 2415